DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
Response to Amendment
The amendment filed on 3/9/2022 has been entered and claim 9 is cancelled, thus claims 1-8 and 10-11 are currently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-2, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 of record in view of Na US PGPub. 2014/0162178 of record and Zhang et al. US PGPub. 2018/0113354.  	Regarding claim 1, Park teaches a method of manufacturing a display panel (30, fig. 3) [0045], comprising:
 forming a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] on a substrate (70, fig. 3) [0037], wherein the color filter layer (RGB) comprises a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – RGB) [0044], or a thickness of the color filter layer is greater than or equal to 0.1 µm and less than or equal to 10 µm (the underlines is not taught but also not a necessary limitation due to the “or” preceding the limitation); and  	coating a black material (80, fig. 3) [0037] having electrical conductivity (conductive black matrix layer, [0037]) on the color filter layer (RGB) and performing a patterning operation [0037] on the black material (80) to form a black matrix layer (80), wherein the black matrix layer (80) comprises a plurality of black matrices (predetermined pattern, [0037]), the black matrices (80) have electrical conductivity [0037], and a position of the black matrices (80) corresponds (overlaps) to a position of a transparent electrode (63, fig. 3) [0043]; and  	forming a conductive layer (conductive paste used to adhere the conductive protrusion 92 to the black matrix [0046]; the conductive paste is hereinafter called 92’) on the black matrix layer (80), wherein the black matrix (80) is in direct contact with the conductive layer (conductive paste 92’) (Park et al., fig. 3). 	Since the limitation requires “direct contact” there can be no intervening layer between the conductive layer and the black matrix, hence, it is the conductive paste that is considered as the conductive layer that is in direct contact with the black matrix. 	But Park fails to teach wherein the substrate is a glass substrate and wherein the color matrices are color resist matrices, and wherein each of the black matrices comprises an upper structure and a base structure, a cross-sectional area of the upper structure is larger than a cross-sectional area of the base structure, such that both ends of the upper structure overlap surfaces of the color resist matrices on both sides.
    PNG
    media_image1.png
    741
    1489
    media_image1.png
    Greyscale
                                                    Examiner’s Fig. 1 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the shape of the black matrix of Park with the shape of the black matrix of Zhang in order to reduce the production cost of the color filter layer because such a black matrix shape in combination with the color resist shape does not require a separate black matrix mask plate and at least one color and the pattern of the black matrix can be formed using one filter mask plate (Zhang et al., [0032]).
 	Regarding claim 2, Park teaches a method of manufacturing a display panel (30, fig. 3) [0045], comprising: 	forming a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] on a substrate (70, fig. 3) [0037], wherein the color filter layer (RGB) comprises a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – or a thickness of the color filter layer (RGB) is greater than or equal to 0.1 µm and less than or equal to 10 µm (the underlines is not taught but also not a necessary limitation due to the “or” preceding the limitation) (Park et al., fig. 3). 	Regarding claim 7, Park teaches a display panel (30, fig. 3) [0045], comprising: 	a substrate (70, fig. 3) [0037]; 	a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] comprising a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – RGB) [0044] and disposed on a (bottom) surface of the substrate (70); 	a black matrix layer (80, fig. 3) [0037] disposed on a (bottom) same side of the substrate (70) as the color filter layer (RGB), wherein the black matrix layer (80) comprises a plurality of black matrices (80)(predetermined pattern, [0037]), and the black matrices (80) are not disposed lower (they are coplanar) than the color
matrices (RGB) and have electrical conductivity (conductive black matrix layer, [0037]); and  	a transparent electrode (63, fig. 3) [0043] correspondingly overlapped with the black matrices (80); 	wherein surfaces of the black matrices (80) are provided with a conductive layer (conductive paste used to adhere the conductive protrusion 92 to the black matrix 
 	Regarding claim 8, Park in view of Na and Zhang teaches the display panel according to Claim 7, wherein the black matrices (80) are made of a conductive black material (conductive black matrix layer, [0037]) (Park et al., fig 3, [0037]).
 	Regarding claim 10, Park in view of Na and Zhang teaches the display panel according to Claim 7, wherein the color filter layer (RBG) comprises color resist blocks having at least three colors (red, green blue – RGB) [0044] (Park et al., fig. 3, [0044]).
 	
 Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 of record in view of Na US PGPub. 2014/0162178 of record and Zhang et al. US PGPub. 2018/0113354 as applied to claim 2 above, and further in view of Cheng US Pat 5721599 of record. 	Regarding claim 3, Park in view of Na and Zhang does not teach the method of manufacturing the display panel according to Claim 2, wherein forming the black matrix layer (80) between the color resist matrices (RGB) having the plurality of colors (red, green, blue) comprises: coating a black material (80) having electrical conductivity [0037] on the color filter layer (RGB) and performing a patterning operation on the black material to form the black matrix layer (80). 	However, Cheng teaches a method of forming a display device (fig. 2) comprising: coating a black material (26, fig. 2) (col. 3 / line 29) having electrical conductivity (chromium, col. 3 / line 29) on the color filter layer (3/R, 4/G, 5/B; fig. 2) (col. 3 / lines 21-22) and performing a patterning operation (col. 3 / lines 31-34) on the black material to form the black matrix layer (26) (Cheng, fig. 2, col. 3 / line 29-34). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with that of Cheng such that the black matrix layer is coated as taught by Cheng in because coating black matrix on color filter layer is well known in the art and such process/structure is art recognized and suitable for the intended purpose of reducing series resistance and educing light reflected back in the viewing direction thereby improving the display contrast (Cheng, col. 2 / lines 59-63) (see MPEP 2144.07).. 
 	However, Cheng teaches a method of forming a display device (fig. 2) comprising: coating a black material (26, fig. 2) (col. 3 / line 29) having electrical conductivity (chromium, col. 3 / line 29) on the color filter layer (3/R, 4/G, 5/B; fig. 2) (col. 3 / lines 21-22) and performing a patterning operation (col. 3 / lines 31-34) on the black material to form the black matrix layer (26) (Cheng, fig. 2, col. 3 / line 29-34). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with that of Cheng such that the black matrix layer is coated as taught by Cheng in because coating black matrix on color filter layer is well known in the art and such process/structure is art recognized and suitable for the intended purpose of reducing series resistance and educing light reflected back in the viewing direction thereby improving the display contrast (Cheng, col. 2 / lines 59-63) (see MPEP 2144.07). 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 of record in view of Na US PGPub. 2014/0162178 of record and Zhang et al. US PGPub. 2018/0113354 as applied to claim 2 above, and further in view of Tang US PGPub. 2017/0261849 of record.

 	Regarding claim 5, Park in view of Na and Zhang does not teach the method of manufacturing the display panel according to Claim 2, wherein forming the color filter layer (RGB) on the glass substrate (70) comprises: forming a plurality of monochromatic color resist matrices (RGB) having one color on the glass substrate (70); and forming a monochromatic color resist matrix having a monochromatic color different from the one color of the monochromatic color resist matrices between the monochromatic color resist matrices; forming the monochromatic color resist matrices having the one color
on the glass substrate comprising: coating a color filter material having the one color on the glass substrate to form a monochromatic color resist layer; performing a vacuum drying process on the monochromatic color resist layer; performing a curing process on the monochromatic color resist layer subjected to the vacuum drying process; and 
performing a patterning operation on the monochromatic color resist layer subjected to the curing process to form the monochromatic color resist matrices. 	However, Tang teaches a method (fig. 4-10) of forming a color filter substrate (fig. 10) for use in a display device [0006] comprising: 	forming a plurality of monochromatic color resist matrices (41, fig. 7, [0059]; step 3, fig. 4) having one color (red, [0059]) on the glass substrate (1, fig. 7, [0054]); and  	forming a monochromatic color resist matrix (42, fig. 7, [0059]; step 3, fig. 4) having a monochromatic color (green, [0059]) different from the one color (red, [0059]) of the monochromatic color resist matrices between the monochromatic color resist matrices (fig. 7);  	forming the monochromatic color resist matrices having the one color (41, red)
.

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 of record in view of Na US PGPub. 2014/0162178 of record and Zhang et al. US PGPub. 2018/0113354 as applied to claim 7  above, and further in view of Yu et al. US PGPub. 2009/0191654 of record.
 	Regarding claim 11, Park in view of Na and Zhang does not teach the display panel according to Claim 7, wherein a thickness of the color filter layer (RGB) is greater than or equal to 0.1 µm and less than or equal to 10 µm. 	However, Yu teaches a color filter substrate (fig. 4G) for a display device [0003], wherein a thickness of the color filter layer (20, fig. 4G) [0073] is greater than or equal to 0.1 µm and less than or equal to 10 µm (0.5-5µm, [0012]) (Yu et al., fig. 4G) [0012]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Yu with that of Park by using the thickness of the color filter as taught by Yu in the range as claimed because such color filter specifications are known to enhance color reproducibility and reduce coupling phenomenon between pixels (Yu et al., [0009]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-11 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892